Citation Nr: 1140655	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for colon cancer.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's applications to reopen his previously denied claims for entitlement to service connection for colon cancer and diabetes.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied the Veteran's claims for entitlement to service connection for colon cancer and diabetes.

2.  The Veteran appealed the denial of entitlement to service connection for colon cancer but not the denial of entitlement to service connection for diabetes.

3.  In response to the Veteran's timely appeal of the denial of entitlement tot service connection for colon cancer, the RO issued a March 2005 statement of the case (SOC).

4.  The Veteran submitted new and material evidence regarding the claim for entitlement to service connection for diabetes within the one year appeal period, and in June 2005 the RO reviewed this evidence and confirmed and continued the denial of entitlement to service connection for diabetes.

5.  The Veteran did not timely appeal the RO's December 2004 decision as amended by the June 2005 decision confirming and continuing the denial of entitlement to service connection for diabetes.

6.  The Veteran did not file a timely substantive appeal in response to the RO's March 2005 SOC addressing the denial of entitlement to service connection for colon cancer.

7.  Evidence received since the most recent prior denials of entitlement to service connection for colon cancer and diabetes is cumulative.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied entitlement to service connection for colon cancer is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the December 2004 rating decision is not new and material and the claim for entitlement to service connection for colon cancer is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The December 2004 rating decision as amended by the June 2005 rating decision denying entitlement to service connection for diabetes is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.

4.  Evidence received since the June 2005 rating decision is not new and material and the claim for entitlement to service connection for diabetes is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the underlying claims for entitlement to service connection for diabetes and colon cancer, including how to establish exposure to herbicides.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2007 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the June 2007 letter. 

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The June 2007 letter informed the Veteran that he was previously notified of the denial of his claims for entitlement to service connection for diabetes and colon cancer in January 2005, and that he was notified in June 2005 that the decision regarding diabetes was confirmed and continued.  The Veteran was also notified of the basis of the prior denials, which was that there was no evidence that the disabilities for which he was claiming entitlement to service connection, which were shown to have been diagnosed in post-service private medical records, were incurred during service or diagnosed to a compensable degree within a year of separation from service.  The Veteran was told that the new evidence had to relate to these facts.  The Veteran was also informed that service connection for diabetes was denied on a presumptive basis because of a lack of evidence the Veteran served in Vietnam and lack of specific details of exposure to Agent Orange in Okinawa, and tat the new evidence should relate to these facts as well.  Finally in this regard, the Veteran was  informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claims.  Therefore, the June 2007 letter provided the notice required by the Kent decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was not afforded a VA examination because the RO found that reopening of the claim was not warranted.  As the Board will find similarly below, there was no error in not providing a VA examination.  See 38 C.F.R. § 3.159(c)(4)(iii) (the regulation requiring provision of a medical examination in certain circumstances applies to applications to reopen only if new and material evidence is received).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The applications to reopen the claims for entitlement to service connection for colon cancer and diabetes are thus ready to be considered on the merits.

Analysis

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In this case, the Veteran seeks to reopen his previously denied claims for entitlement to service connection for colon cancer and diabetes.  These claims were both denied by the RO in December 2004, but the procedural history of these claims diverged thereafter.  The Veteran was notified of these denials in a January 2005 letter.  In response,  the Veteran and his representative each filed a February 2005 statement indicating disagreement only with the denial of the claim for entitlement to service connection for colon cancer.  In response to this notice of disagreement (NOD), the RO issued a March 2005 SOC and notified the Veteran of this adjudication in a letter dated later that month.  Pursuant to statute and regulation, a claimant is afforded 60 days from mailing of a SOC, or within the remainder of the one year period from the date of notification of the determination being appealed, to file a "formal" or "substantive" appeal.   38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  Proper completion and filing of such an appeal are the last actions an appellant must take to perfect and appeal.  38 C.F.R. § 20.202.  If a substantive appeal is not filed within 60 days or within the remainder of the one year period from the date of notification of the determination being appealed, the RO may close the case for failure to respond after receipt of the SOC.  38 U.S.C.A. § 7105(d)(3).  That is what happened in this case.  The Veteran did not respond within 60 days to the March 2005 SOC or within one year of the January 2005 notification of the decision on appeal, and the RO closed the case with regard to the claim for entitlement to service connection for colon cancer.  When the Veteran filed a VA Form 9 more than a year and a half after the May 2005 expiration of the 60 day period, the RO sent him a February 2007 letter informing him that his Form 9 was untimely, the case, was considered closed, and he needed to submit new and material evidence to reopen the claim.  The RO also informed the Veteran that if he disagreed with the decision to find his Form 9 untimely, he had one year to appeal this decision.  The Veteran did not file a notice of disagreement with the decision finding his Form 9 untimely.  Consequently, as no appeal was perfected from December 2004 denial of entitlement to service connection for colon cancer, and no NOD was filed as to the decision to find the subsequently filed Form 9 untimely, the December 2004 denial is final.

As to the December 2004 denial of entitlement to service connection for diabetes, the Veteran did not appeal.  However, when new and material evidence is received prior to the expiration of the one year appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In February 2005, the Veteran submitted a statement in support of claim (VA Form 21-4138), in which he described his claimed exposure to Agent Orange.  Consequently, the RO considered this evidence and confirmed and continued the December 2004 denial in a June 2005 rating decision.  Although notified of this decision in a letter dated later that month, the Veteran did not appeal.  Consequently, the December 2004 decision as amended by the June 2005 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

As the prior denials of entitlement to service connection for colon cancer and diabetes became final for the reasons described above, these claims can only be reopened if new and material evidence has been received.  In order to determine whether new and material evidence regarding these claims has been received, it is necessary to understand the general principles relating to service connection.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes and malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Moreover, certain diseases associated with Agent Orange exposure, including Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), are presumed to have been incurred in service if they manifested to a compensable degree at any time after service in veterans who were exposed to Agent Orange. 38 U.S.C.A. §§ 1116(a)(1),(2); 38 C.F.R. §§ 3.307(a), 3.309(e).  Veterans who served in Vietnam or in Korea between April 1, 1968 and August 31, 1971 (in certain units near the DMZ) are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); 76 Fed. Reg. 4245-01 (Jan. 25, 2011).

The RO's denials of the claims for entitlement to service connection for colon cancer and diabetes each recognized that the Veteran had been diagnosed with diabetes and colon cancer.  Entitlement to service connection was denied because there was no evidence of either disease in service or within the one year presumptive period for chronic diseases.  In addition, entitlement to service connection for diabetes due to exposure to Agent Orange was denied because there was no evidence that the Veteran served in Vietnam and he did not provide specific details regarding his claimed exposure to Agent Orange in Okinawa.  In response to the denial of service connection for diabetes due to Agent Orange exposure, the Veteran submitted a February 2005 statement in which he explained that he was exposed to Agent Orange in the flight line while getting on helicopters and airplanes, that he served the captains and pilots aboard these planes cinnamon roles and birthday cakes when they landed, and that he flew aboard these planes which had been in Vietnam while delivering baked goods.  In addition, soldiers were treated aboard these planes and some of the planes had Agent Orange on them while he was aboard.  In support of this argument, the Veteran noted his military occupation specialty as a baker.  In its June 2005 confirmation of the denial, the RO acknowledged that the Veteran's statement was new and material and considered it in connection with the pending claim, but continued and confirmed the denial because the statements did not establish either the Veteran's presence in Vietnam or exposure to Agent Orange, and did not show diabetes was incurred in service or the one year presumptive period for chronic diseases.

The evidence before the RO at the time of the prior denials included the Veteran's DD 214 which showed that his MOS was baker and that he had foreign service, his statements indicating that he did not serve in Vietnam, but, rather, Okinawa, his detailed description of his claimed Agent Orange, his STRs showing no complaints, treatment, or diagnoses relating to the colon or diabetes and normal separation examination as to the genitourinary and endocrine systems, and private treatment records showing diagnoses of colon cancer and diabetes.  The applications to reopen must be denied because the evidence submitted since the prior denials is cumulative.  That evidence consists of private treatment records and the Veteran's statements.  The private treatment records continue to show diagnoses of colon cancer with no recurrence and diabetes, but contain no evidence indicating that these diseases arose in service, within the one year presumptive period for chronic diseases, or are otherwise related to anything in service.  The Veteran's statements repeat the contention that was specifically considered by the RO in its June 2005 confirmation and continuance of the denial of entitlement to service connection for diabetes, namely, that he was exposed to Agent Orange when he came in contact with soldiers and airplanes that had been in Vietnam.  The RO specifically considered these statements as new and material evidence with regard to the pending claim and found that they were not sufficient to show exposure to Agent Orange or otherwise relate the Veteran's diabetes to his service. These statements cannot therefore again be considered new and material evidence.  Rather, they are cumulative of the Veteran's statements that were specifically considered by the RO in June 2005.  

As all of the evidence that the Board has received since the most recent prior denials of entitlement to service connection for colon cancer and diabetes are cumulative of the evidence that was before the RO at the time of those prior denials, the new evidence is cumulative and therefore not new and material.  Anglin, 203 F.3d at 1347.  Consequently, reopening of the claims for entitlement to service connection for colon cancer and diabetes must be denied.  As the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met, it does not apply in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim for entitlement to service connection for colon cancer is denied.

The application to reopen a claim for entitlement to service connection for diabetes is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


